Title: To George Washington from Israel Shreve, 11 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Jersey-Camp, Pompton 11th Decr 1780.
                        
                        I was honored with Your Excellency’s favor of the 7th instant, on the morning of the 9th following;
                            accompanied by your instructions of a former date.
                        I immediately marched the Brigade to this place, where we are industriously employed in building our huts.
                        Our situation is about a mile from the entrance of the Clove mentioned in Your Excellency’s orders; on a bye
                            road, leading from the Ringwood-road to Bloomingdale; & very convenient for wood & water.
                        Enclosed is also a letter of intelligence, from a person employed for that purpose. I have the honor to be
                            Your Excellency’s Mos. Obdt Servt
                        
                            I. Shreve Col. Comt
                        
                    